Exhibit 10.5
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement dated as of April 6, 2009 (this
“Amendment”) is entered into by and between The Greenbrier Companies, Inc. and
William A. Furman and amends that certain Employment Agreement between such
parties dated as of September 1, 2004, as previously amended as of May 11, 2006,
November 1, 2006, June 5, 2008 and March 1, 2009 (the “Employment Agreement”).
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
     1. Retirement Benefits. Section 5.6 (a) of the Agreement is amended to read
as follows:
          “(a) until such time as Executive attains age 70, Executive will be
provided a Retirement Medical Benefit that provides insured health and medical
benefits for him and his spouse which are substantially equivalent to those
provided to them immediately prior to Executive’s termination, and”
     Except as hereby amended, the Employment Agreement shall remain in full
force and effect.

            THE GREENBRIER COMPANIES, INC.
      By:   /s/ Mark Rittenbaum         Mark Rittenbaum, Executive Vice
President,        CFO and Treasurer              /s/ William A. Furman      
William A. Furman           

Amendment to Employment Agreement
Page 1

 